DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM et al. U.S. Patent Application Publication No. US 2018/0359060 A1.

Regarding claim 1, KIM et al. discloses a transceiver (KIM et al. FIG. 1 discloses transmitter 200 and receiver 400), comprising:
a logic circuit configured to generate parallel transmission data in response to a first test mode signal or a second test mode signal (in para. [0027] and FIG. 1, the serial communication interface circuit 10 may include a digital block 20 transmitting first parallel data P_DAT1 in a parallel data format to the transmitter 200. In para. [0029], The serial communication interface circuit 10 may be set to the test mode, which, in para. [0087], the test mode may be divided into a first test mode for testing a circuit through an internal loopback path without an analog signal step, and a second test mode for testing the circuit via an external loopback path via the analog signal step);
a serializer configured to convert the parallel transmission data into serial transmission data (in para. [0078], FIG. 13 transmitter 200 includes a serializer 220);
a driver configured to output the serial transmission data through transmission pads (still in para. [0078], FIG. 13 transmitter 200 further includes a driver 240);
an analog circuit configured to receive serial reception data through reception pads (in para. [0080], FIG. 13 reception analog front end 440 may receive the second differential signals DSIG2_P and DSIG2_N);
a deserializer configured to convert the serial reception data into parallel reception data (still in para. [0080], FIG. 13 deserializer 420 may convert the reception serial data S_DAT_R received from the reception analog front end 440 into second parallel data P_DAT2 of a parallel data format);
a plurality of test switches configured to be switched in response to the first test mode signal (in para. [0059], FIG. 10A channel model circuit 660a may include k (where k is a natural number equal to or greater than 1) resistors R_1 to R_k connected in parallel to an external loopback path of each of two signal lines, a plurality of switches SW_1 to SW_k connected to one ends of the resistors R_1 to R_k, respectively, and a switch SW_0 connected to the first and second isolation switches 620 and 640);
and a test circuit electrically connected to the analog circuit through the plurality of test switches, and configured to output serial post data corresponding to the serial transmission data to the analog circuit (in para. [0011], FIG. 3 discloses an embedded external loopback circuit, corresponding to the claimed test circuit, of FIG. 1).

Regarding claim 13, in addition to claim 1 rejection, KIM et al. discloses a third multiplexer connected between the analog circuit and the deserializer, wherein the third multiplexer is configured to: receive the serial post data from the analog circuit; receive the serial transmission data from the serializer; output the serial post data to the deserializer in response to the first test mode signal; and output the serial transmission data to the deserializer in response to the second test mode signal (

    PNG
    media_image1.png
    562
    607
    media_image1.png
    Greyscale

In para. [0085], FIG. 14 multiplexer 444, corresponding to the claimed third multiplexer, may receive the transmission serial data S_DAT_T and the reception serial data S_DAT_R. One of the transmission serial data S_DAT_T and the reception serial data S_DAT_R may be selected by the test mode selection signal TSTMOD_SEL and input to the deserializer 420).

Regarding claim 14, in addition to claim 13 rejection, KIM et al. further discloses wherein the deserializer is configured to convert the serial post data into parallel post data (as shown in FIG. 14, in para. [0080], The deserializer 420 may convert the reception serial data S_DAT_R received from the reception analog front end 440 into second parallel data P_DAT2 of a parallel data format), and wherein the logic circuit is configured to compare the parallel post data and the parallel transmission data, and to generate test result data (in para. [0038],  FIG. 1 digital block 20, corresponding to the claimed logic circuit, comparing the first parallel data P_DAT1, corresponding to the claimed parallel transmission data, with the second parallel data P_DAT2, corresponding to the claimed parallel post data).

Regarding claim 15, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, KIM et al. further discloses an interface circuit implemented on one chip (in para. [0027], FIG. 1 serial communication interface circuit 10 may include a transmitter 200, a receiver 400, an embedded external loopback circuit 600, and a test controller 800. In para. [0034], transmitter 200, a receiver 400, test controller 800 may be included in a single chip), the interface circuit comprising:
transmission pads configured to output serial transmission data to an outside of the one chip; reception pads configured to receive serial reception data from the outside of the one chip (see FIG. 14  
    PNG
    media_image2.png
    565
    607
    media_image2.png
    Greyscale



; and a transceiver configured to: generate the serial transmission data or to process the serial reception data in a normal mode, and form a loop in an interior of the transceiver, and to generate test result data based on the serial transmission data in a test mode (in para. [0029], KIM et al. discloses the serial communication interface circuit 10 may operate in various modes including a normal mode and a test mode. In the normal mode, the first parallel data P_DAT1 and the first serial data S_DAT1 may be referred to as transmitting normal mode data, and the second parallel data P_DAT2 and the second serial data S_DAT2 may be referred to as receiving normal mode data. In the test mode, the serial communication interface circuit 10 may form an internal loopback path that does not include outside the transmitter 200 and the receiver 400, i.e., an analog signal path, and may form an external loopback path that includes outside the transmitter 200 and the receiver 400, i.e., the analog signal path. Further in para. [0038], FIG. 1 digital block 20 compares the first parallel data P_DAT1 with the second parallel data P_DAT2 and generates test result).

Regarding claim 17, in addition to claim 15 rejection, KIM et al. further discloses wherein, in the test mode, the analog circuit is configured to output the serial post data to the deserializer, the deserializer is configured to convert the serial post data into parallel post data (in para. [0087], in the second test mode, the multiplexer 444 may send the reception serial data S_DAT_R to the deserializer 420 based on the test mode selecting signal TSTMOD_SEL so that the deserializer 420 converts the reception serial data S_DAT_R into parallel data P_DAT2), and the logic circuit is configured to compare the parallel post data and the parallel transmission data, and to generate the test result data (in para. [0038],  FIG. 1 digital block 20, corresponding to the claimed logic circuit, comparing the first parallel data P_DAT1, corresponding to the claimed parallel transmission data, with the second parallel data P_DAT2, corresponding to the claimed parallel post data and generate test result).

Allowable Subject Matter

Claims 2-12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: 
            Regarding claim 18, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the test circuit includes: a resistor ladder including a plurality of variable resistors connected in series between a first voltage node and a second voltage node; and a first multiplexer and a second multiplexer connected to different nodes between the plurality of variable resistors”. The closest prior art of record, KIM et al. U.S. Patent Application Publication No. US 2018/0359060 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631